FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 14, 2022

                                       No. 04-21-00412-CR

                                 EX PARTE KEVIN OWENS

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CR-1906
                        Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER
       After this court granted Appellant’s first motion for an extension of time to file the brief,
Appellant’s brief was due on January 5, 2022. After the extended due date, Appellant moved for
an additional five days to file the brief and filed his brief with the motion.
       Appellant’s motion is GRANTED, and Appellant’s brief is accepted as timely as of
January 10, 2022.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court